Citation Nr: 1413918	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  11-12 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for obesity.

2.  Entitlement to service connection for pulmonary nodules.

3.  Entitlement to an initial compensable rating for left leg exercise-induced compartment syndrome.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active military service from March 1988 to March 2008.

He appealed to the Board of Veterans' Appeals (Board/BVA) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In May 2008, the RO denied service connection for obesity.  In August 2009, the RO denied service connection for pulmonary nodules, but granted service connection for left leg exercise-induced compartment syndrome and assigned an initial 0 percent (so noncompensable) rating for this disability retroactively effective from April 1, 2008.  His appeal concerning this claim is for a higher initial rating for this now service-connected disability.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The claims of entitlement to service connection for pulmonary nodules and an initial compensable rating for the left leg compartment syndrome require further development before being decided on appeal, so the Board is remanding these claims to the RO via the Appeals Management Center (AMC) in Washington, DC.  Whereas the Board, instead, is going ahead and deciding the claim for obesity.


FINDING OF FACT

Obesity is a symptom, manifestation, or complication of an underlying disability, but is not, by itself, a cognizable ratable disability according to VA regulations.


CONCLUSION OF LAW

It is not shown the Veteran has disability due to obesity on account of disease or injury incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1110, 1131, 5103 (2013); 38 C.F.R. §§ 3.303, 4.1 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  For example, it has been held not to apply to claims that turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).

This claim at issue, for obesity, turns on statutory interpretation.  See Smith, 14 Vet. App. at 231-232.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of the appeal of this claim, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

II.  Service Connection

In order to establish entitlement to service connection for a claimed disability, the facts must demonstrate that a disease or an injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).


Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. § 1110.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Obesity, or being morbidly overweight, is a particularity of body type alone and is not considered a disability for which service connection may be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities does not contemplate a separate disability rating for obesity).  Rather, applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  Allen v. Brown, 7 Vet. App. 439 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 38 C.F.R. § 4.1 (2013).  

In sum, there must be competent evidence of a current disability to support service connection, and particularities of body type, such as being overweight or underweight, do not of themselves constitute disease or disability.  Because obesity is not a disease or disability for which service connection may be granted, the claim must be denied.


ORDER

Service connection for obesity is denied.



REMAND

Although the Board regrets the delay that invariably will result from remanding, rather than immediately deciding, the remaining claims that are at issue in this appeal, this additional development is necessary to ensure there is a complete record concerning these remaining claims and so the Veteran is afforded every possible consideration.

With respect to the Veteran's claim for service connection for pulmonary nodules, a November 2008 CT scan reflects findings of pulmonary nodules at the lung bases bilaterally.  Separate statements dated in December 2008 from the Veteran's treating physicians indicate that the nodules were infections or inflammatory in etiology, and that they were sequelae of an old granulomatous infection.  Notably, the Veteran was treated for coryza in July 1991, and for unspecified upper respiratory infections in June 1992 and March 2003.  In light of these findings, an examination should be performed to determine whether the current condition is attributable to diseases documented in service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006)

With respect to the Veteran's initial-rating claim, the most recent examination for his left leg exercise-induced compartment syndrome was in August 2009, so more than 41/2 years ago, and the claims file does not contain more recent evidence addressing the severity of the symptoms or manifestations of this disability.  Therefore, he needs to be reexamined to assist in reassessing the severity of this disability.  38 C.F.R. § 3.327(a) (2013); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995).


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule the Veteran for a VA pulmonary examination with an appropriate clinician.  The claims folder, including a copy of this remand, must be available to the examiner for review in conjunction with the examination.  The examiner must take a complete history from the Veteran as to the onset, nature, and progression of any symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran regarding his cervical spine condition, the examiner must state this with a fully reasoned explanation.  All necessary diagnostic testing and evaluation should be performed.

Although the examiner must review the claims file, his/her attention is specifically directed to the following:

a.  Service treatment records do not reflect any findings of pulmonary nodules in service.  X-rays from November 1989 and November 2007 were normal.  An April 2006 CT scan which visualized a portion of the lungs showed no active disease.

b.  However, the Veteran was treated for coryza in July 1991, and upper respiratory infections in July 1992 and March 2003.

c.  Pulmonary nodules were first noted in a November 2008 CT scan, approximately 9 months after the Veteran's discharge from service.  Statements from the Veteran's treating physicians indicate the nodules were infections or inflammatory in etiology, and that they were sequelae of an old granulomatous infection.

After considering the examination findings and the other relevant evidence of record, including especially that specifically highlighted above, the examiner must indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's current pulmonary nodules were incurred during, or are otherwise related or attributable to, his military service, including as sequelae to the documented coryza and upper respiratory infections in service.

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.  If this requested medical nexus opinion cannot be rendered without resorting to mere speculation, explain why this is not possible or feasible - such as by clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he/she needs further information to assist in making this nexus determination or other procurable and assembled data.


2.  Also schedule the Veteran for a VA peripheral nerves examination with an appropriate clinician to assess the severity of his service-connected left leg compartment syndrome.  The claims file and a copy of this remand should be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

All tests and studies deemed helpful by the examiner should be conducted and all clinical findings reported in detail.  

The examiner should fill out the appropriate Disability Benefits Questionnaire (DBQ) and specific findings should be made as to the nerve(s) involved, the degree of severity of paralysis associated with service-connected disability (mild, moderate, moderately severe, severe, or complete), and any resulting functional impairment and other effects on activities of daily living and occupational functioning.

3.  Ensure the reports of these examinations contain the requested information.  If not, take corrective action.  38 C.F.R. § 4.2.


4.  Then readjudicate these claims for service connection for pulmonary nodules and a higher (compensable) initial rating for the left leg compartment syndrome in light of this and all other additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him another supplemental statement of the case (SSOC) and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


